Exhibit 10.39

 

$125,000,000

 

CHIPPAC, INC.

 

2.50% Convertible Subordinated Notes Due 2008

 

REGISTRATION RIGHTS AGREEMENT

 

March 28, 2003

 

Lehman Brothers Inc.

155 Linfield Drive

Menlo Park, CA 94025

 

Dear Sirs:

 

ChipPAC, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to Lehman Brothers Inc. (the “Initial Purchaser”), upon the terms set forth
in a purchase agreement dated May 22, 2003 (the “Purchase Agreement”),
$125,000,000 aggregate principal amount (plus up to an additional $25,000,000
principal amount) of its 2.50% Convertible Subordinated Notes due 2008, (the
“Initial Securities”). The Initial Securities will be convertible into shares of
Class A common stock, par value $0.01 per share, of the Company (the “Common
Stock”) at the conversion price set forth in the Offering Circular dated May 22,
2003. The Initial Securities will be issued pursuant to an Indenture, dated as
of May 28, 2003, (the “Indenture”), among the Company and U.S. Bank National
Association, as trustee (the “Trustee”). As an inducement to the Initial
Purchaser to enter into the Purchase Agreement, the Company agrees with the
Initial Purchaser, for the benefit of (i) the Initial Purchaser and (ii) the
holders of the Initial Securities and the Common Stock issuable upon conversion
of the Initial Securities (collectively, the “Securities”) from time to time
until such time as such Securities have been sold pursuant to a Shelf
Registration Statement (as defined below) (each of the forgoing a “Holder” and
collectively the “Holders”), as follows:

 

1.    Shelf Registration.    (a) The Company shall, at its cost, prepare and, as
promptly as practicable (but in no event more than 90 days after the First
Closing Date, (as defined in the Purchase Agreement) file with the Securities
and Exchange Commission (the “Commission”) and thereafter use its commercially
reasonable efforts to cause to be declared effective as soon as practicable a
registration statement on an appropriate form under the Securities Act within
180 days of the First Closing Date, (the “Shelf Registration Statement”)
relating to the offer and sale of the Transfer Restricted Securities (as defined
in Section 5 hereof) by the Holders thereof from time to time in accordance with
the methods of distribution set forth in the Shelf Registration Statement and
Rule 415 under the Securities Act of 1933 (the “Securities Act”) (hereinafter,
the “Shelf Registration”); provided, however, that no Holder (other than the
Initial Purchaser) shall be entitled to have the Securities held by it covered
by such Shelf Registration Statement unless such Holder agrees in writing to be
bound by all the provisions of this Agreement applicable to such Holder.

 

(b) The Company shall use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective in order to permit the Prospectus
included therein (the “Prospectus”) to be lawfully delivered by the Holders of
the relevant Securities, for a period of two years (or for such longer period if
extended pursuant to Section 2(h) below) from the first date of the original
issuance of the Initial Securities or such shorter period that will terminate
when all the Securities covered by the Shelf Registration Statement (i) have
been sold pursuant thereto, or have otherwise been disposed of in accordance
with the Securities Act, (ii) are eligible to be sold to the public pursuant to
Rule 144(k) under the Securities Act or any successor rule thereof, without
limitations under clauses (c), (e), (f) and (h) of Rule 144 under the Securities
Act or any successor provisions thereof, assuming for this purpose that the
Holders thereof are not affiliates of the Company (in any such case, such period
being called the “Shelf Registration Period”). The Company shall be deemed not
to have used its commercially reasonable efforts to keep

 

1



--------------------------------------------------------------------------------

the Shelf Registration Statement effective during the requisite period if it
voluntarily takes any action that would result in Holders of Securities covered
thereby not being able to offer and sell such Securities during that period,
unless such action is (i) required by applicable law or (ii) taken by the
Company in good faith upon the occurrence of any event contemplated by Section
2(b)(v) below, and the Company thereafter complies with the requirements of
Section 2(h).

 

(c) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause the Shelf Registration Statement and the Prospectus and any
amendment or supplement thereto, as of the effective date of the Shelf
Registration Statement, amendment or supplement, (i) to comply in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations of the Commission and (ii) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

2.    Registration Procedures.    In connection with the Shelf Registration
contemplated by Section 1 hereof, the following provisions shall apply:

 

(a) The Company shall (i) furnish to the Initial Purchaser, prior to the filing
thereof with the Commission, a copy of the Shelf Registration Statement and each
amendment thereof and each supplement, if any, to the Prospectus included
therein and, in the event that the Initial Purchaser (with respect to any
portion of an unsold allotment from the original offering) is participating in
the Shelf Registration Statement, shall use its reasonable best efforts to
reflect in each such document, when so filed with the Commission, such comments
as such Initial Purchaser reasonably may propose; and (ii) include the names of
the Holders who propose to sell Securities pursuant to the Shelf Registration
Statement as selling securityholders; provided that the Initial Purchaser and
the Holders have complied with Section 2(m).

 

(b) The Company shall give written notice to the Initial Purchaser and the
Holders of the Securities included within the coverage of the Shelf Registration
Statement (which notice pursuant to clauses (ii)-(v) hereof shall be accompanied
by an instruction to suspend the use of the Prospectus until the requisite
changes have been made):

 

(i) when the Shelf Registration Statement or any amendment thereto has been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

 

(ii) of any request by the Commission for amendments or supplements to the Shelf
Registration Statement or the Prospectus or for additional information;

 

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for that purpose;

 

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(v) of the happening of any event that requires the Company to make changes in
the Shelf Registration Statement or the Prospectus in order that the Shelf
Registration Statement or the Prospectus does not contain an untrue statement of
a material fact nor omit to state a material fact required to be stated therein
or necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading, which
written notice need not provide any detail as to the nature of such event.

 

(c) The Company shall make every reasonable effort to obtain the withdrawal at
the earliest possible time, of any order suspending the effectiveness of the
Shelf Registration Statement.

 

(d) The Company shall furnish to each Holder of Securities included within the
coverage of the Shelf Registration, without charge, at least one copy of the
Shelf Registration Statement and any post-effective amendment

 

2



--------------------------------------------------------------------------------

thereto, including financial statements and schedules, and, if the Holder so
requests in writing, all exhibits thereto (including those, if any, incorporated
by reference).

 

(e) The Company shall, during the Shelf Registration Period, deliver to each
Holder of Securities included within the coverage of the Shelf Registration,
without charge, as many copies of the Prospectus (including each preliminary
Prospectus) included in the Shelf Registration Statement and any amendment or
supplement thereto as such person may reasonably request. The Company consents,
subject to the provisions of this Agreement, to the use of the Prospectus or any
amendment or supplement thereto by each of the selling Holders of the Securities
in connection with the offering and sale of the Securities covered by the
Prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement.

 

(f) Prior to any public offering of the Securities pursuant to the Shelf
Registration Statement, the Company shall register or qualify or cooperate with
the Holders of the Securities included therein and their respective counsel in
connection with the registration or qualification of the Securities for offer
and sale under the securities or “blue sky” laws of such states of the United
States as any Holder of the Securities reasonably requests in writing and do any
and all other acts or things necessary or advisable to enable the offer and sale
in such jurisdictions of the Securities covered by such Registration Statement;
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so qualified
or (ii) take any action which would subject it to general service of process or
to taxation in any jurisdiction where it is not then so subject.

 

(g) The Company shall cooperate with the Holders of the Securities to facilitate
the timely preparation and delivery of certificates representing the Securities
to be sold pursuant to any Registration Statement free of any restrictive
legends and in such denominations and registered in such names as the Holders
may request a reasonable period of time prior to sales of the Securities
pursuant to the Shelf Registration Statement.

 

(h) Upon the occurrence of any event contemplated by paragraphs (ii) through (v)
of Section 2(b) above during the period for which the Company is required to
maintain an effective Shelf Registration Statement, the Company shall as
required hereby prepare and file a post-effective amendment to the Shelf
Registration Statement or an amendment or supplement to the Prospectus and any
other required document so that, as thereafter delivered to Holders or
purchasers of the Securities included within the coverage of such Shelf
Registration Statement, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that the Company may
delay filing and distributing any such supplement or amendment (and continue the
suspension of the use of the Prospectus) if the Company determines in good faith
that such supplement or amendment would, in the reasonable judgment of the
Company, (i) interfere with or affect the negotiation or completion of a
transaction that is being contemplated by the Company or (ii) involve initial or
continuing disclosure obligations that are not in the best interests of the
Company’s stockholders at such time; provided, further, that neither such delay
nor such suspension shall extend for a period of more than 90 consecutive days
or an aggregate of 120 days in any twelve-month period. If the Company notifies
the Initial Purchaser and the Holders in accordance with paragraphs (ii) through
(v) of Section 2(b) above to suspend the use of the Prospectus until the
requisite changes to the Prospectus have been made, then the Initial Purchaser
and the Holders shall suspend use of such Prospectus, and the period of
effectiveness of the Shelf Registration Statement provided for in Section 1(b)
above shall be extended by the number of days from and including the date of the
giving of such notice to and including the date when the Initial Purchaser and
the Holders shall have received such amended or supplemented Prospectus pursuant
to this Section 2(h).

 

(i) Not later than the effective date of the Shelf Registration Statement, the
Company will provide CUSIP numbers for the Initial Securities and the Common
Stock registered under the Shelf Registration Statement, and provide the Trustee
with printed certificates for the Initial Securities, in a form eligible for
deposit with The Depository Trust Company.

 

(j) The Company will comply with all rules and regulations of the Commission to
the extent and so long as they are applicable to the Shelf Registration and will
make generally available to its security holders (or otherwise provide in
accordance with Section 11(a) of the Securities Act) an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act, no later than
45 days after the end of a 12-month period (or 90 days, if such

 

3



--------------------------------------------------------------------------------

period is a fiscal year) beginning with the first month of the Company’s first
fiscal quarter commencing after the effective date of the Shelf Registration
Statement, which statement shall cover such 12-month period.

 

(k) The Company shall cause the Indenture to be qualified under the Trust
Indenture Act of 1939, as amended, (the “Trust Indenture Act”) in a timely
manner and containing such changes, if any, as shall be necessary for such
qualification. In the event that such qualification would require the
appointment of a new trustee under the Indenture, the Company shall appoint a
new trustee thereunder pursuant to the applicable provisions of the Indenture.

 

(l) Each Holder agrees, by acquisition of the Securities, that no Holder shall
be entitled to sell any such Securities pursuant to the Shelf Registration
Statement or to receive a prospectus relating thereto, unless such Holder has
furnished the Company with a Notice and Questionnaire as required pursuant to
and in accordance with Section 2(m) hereof and the information set forth in the
next sentence. Each Holder agrees promptly to furnish the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not misleading and any other information
regarding such Holder and the distribution of such Securities as the Company may
from time to time reasonably request.

 

(m) Each Holder agrees that if such Holder wishes to sell such Holder’s
Securities pursuant to the Shelf Registration Statement and related Prospectus,
it will do so in accordance with this Section 2(m). Each Holder wishing to sell
Securities pursuant to a Shelf Registration Statement and related prospectus
agrees to deliver a properly, completely and signed Notice and Questionnaire
(included in the Offering Circular, as defined in the Purchase Agreement, as
Annex A and the form attached hereto) to the Company at least fifteen business
days prior to any intended distribution of Securities under the Shelf
Registration Statement. From and after the date the Shelf Registration Statement
is declared effective, the Company shall, as promptly as is practicable after
the date a Notice and Questionnaire is delivered, and in any event within 15
business days after such date, (i) if required by law, file with the Commission
a post-effective amendment to the Registration Statement or prepare and, if
required by applicable law, file a supplement to the related prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that the Holder delivering such Notice and
Questionnaire is named a selling securityholder in the Registration Statement
and the related Prospectus in such a manner as to permit such Holder to deliver
such Prospectus to purchasers of the Securities in accordance with applicable
law and, if the Company shall file a post-effective amendment to the
Registration Statement, use all commercially reasonable efforts to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as practical, but in any event by the date that is thirty 30 business
days after the date such post-effective amendment is required by this clause to
be filed; (ii) provide such Holder copies of any documents filed pursuant to
this Section; and (iii) notify such Holder as promptly as practicable after the
effectiveness under the Securities Act of any post-effective amendment filed
pursuant to this Section; provided, that if such Notice and Questionnaire is
delivered during a period in which the use of such Prospectus is suspended
pursuant to Section 2(c) hereof, the Company shall so inform the Holder
delivering such Notice and Questionnaire and shall take the actions set forth in
clauses (i), (ii) and (iii) above upon expiration of such suspension period.
Notwithstanding anything contained herein to the contrary, the Company shall be
under no obligation to name any Holder that has not supplied the requisite
information as required by and in accordance with the procedures and time
periods set forth in this section as a selling securityholder in the
Registration Statement and related prospectus and any amendment or supplement
thereto; provided, however, that any Holder that has subsequently supplied the
requisite information required by this Section pursuant to the provisions of
this Section (whether or not such Holder has supplied the requisite information
required by this Section at the time the Registration Statement was declared
effective) shall be named as a selling securityholder in the Registration
Statement or related prospectus in accordance with the requirements of this
Section. Notwithstanding anything contained herein to the contrary, the Company
shall not be required to file more than one post-effective amendment or
supplement for the purpose of naming selling security holders in any seven-day
period.

 

(n) The Company shall enter into such customary agreements reasonably
satisfactory to the Company (including, if requested, an underwriting agreement
in customary form) and take all such other reasonable actions in connection
therewith, if any, as any Holder shall reasonably request in order to facilitate
the disposition of the Securities pursuant to the Shelf Registration; provided,
however, that the Company shall not be required to facilitate an underwritten
offering pursuant to a Shelf Registration Statement by any Holders unless the
offering relates to at least $20,000,000 principal amount of the Initial
Securities or an equivalent amount of Common Stock.

 

4



--------------------------------------------------------------------------------

(o) The Company shall (i) make reasonably available for inspection by the
Holders, any underwriter participating in any disposition pursuant to the Shelf
Registration Statement and any attorney, accountant or other agent retained by
such Holders or any such underwriter (collectively, the “Inspectors”) at the
offices where normally kept, during reasonable business hours, all relevant
financial and other records, pertinent corporate documents and properties of the
Company as they may reasonably request and (ii) cause the Company’s officers,
directors, employees, accountants and auditors to supply all relevant
information reasonably requested by the Holders or any such underwriter,
attorney, accountant or agent in connection with the Shelf Registration
Statement, in each case, as shall be reasonably necessary to enable such
persons, to conduct a reasonable investigation within the meaning of Section 11
of the Securities Act; provided, however, that the foregoing inspection and
information gathering shall be coordinated on behalf of the Initial Purchaser by
you and on behalf of the other parties, by one counsel designated by and on
behalf of such other parties as described in Section 3 hereof. Records which the
Company reasonably determines, in good faith, to be confidential and any records
which they notify the Inspectors are confidential shall not be disclosed by the
Inspectors unless (i) the disclosure of such records is necessary to avoid or
correct a material misstatement or omission in such Registration Statement after
a failure by the Company to make such disclosure for a period of 5 business days
after receiving written notice from any Inspector of the need to make such
disclosure, (ii) the release of such records is ordered pursuant to a subpoena
or other order from a court of competent jurisdiction or (iii) the information
in such records has been made generally available to the public. Each selling
Holder of such Registrable Securities and each such Participating Broker-Dealer
will be required to agree in writing that information obtained by it as a result
of such inspections shall be deemed confidential and shall not be used by it as
the basis for any market transactions in the securities of the Company unless
and until such is made generally available to the public. Each selling Holder of
such Registrable Securities and each such Participating Broker-Dealer will be
required to further agree in writing that it will, upon learning that disclosure
of such records is sought in a court of competent jurisdiction, give notice to
the Company and allow the Company at its expense to undertake appropriate action
to prevent disclosure of the records deemed confidential.

 

(p) In the event of an underwritten offering, the Company, if requested by any
Holder of Securities covered by the Shelf Registration Statement shall (i) seek
to obtain from its counsel an opinion and updates thereof relating to the
Securities in customary form, addressed to such Holders and the managing
underwriters, thereof, and dated, in the case of the initial opinion, the
effective date of such Shelf Registration Statement, which shall be reasonably
satisfactory to such underwriters, (ii) cause its officers to execute and
deliver all customary documents and certificates and updates thereof reasonably
requested by any underwriters of the Securities and (iii) seek to obtain from
its independent public accountants and the independent public accountants with
respect to any other entity for which financial information is provided in the
Shelf Registration Statement to provide to the selling Holders of the applicable
Securities and any underwriter therefor a comfort letter in customary form and
covering matters of the type customarily covered in comfort letters in
connection with primary underwritten offerings, subject to receipt of
appropriate documentation as contemplated, and only if permitted, by Statement
of Auditing Standards No. 72.

 

(q) The Company shall use its commercially reasonable efforts to take all other
steps necessary to effect the registration of the Securities covered by a
Registration Statement contemplated hereby.

 

3.    Registration Expenses.    (a) The Company shall bear all fees and expenses
incurred in connection with the performance of its obligations under Sections 1
and 2 hereof, whether or not a Shelf Registration Statement is filed or becomes
effective and shall bear or reimburse the Holders of the Securities covered
thereby for reasonable fees and disbursements of not more than one counsel,
designated by the Holders of a majority in principal amount of the Securities
covered by the Shelf Registration Statement (provided that Holders of Common
Stock issued upon the conversion of the Initial Securities shall be deemed to be
Holders of the aggregate principal amount of Initial Securities from which such
Common Stock was converted) to act as counsel for the Holders in connection
therewith.

 

(b) Except as provided in Section 3(a) hereunder, each Holder shall pay all
expenses of its counsel, underwriting discounts and commissions, and transfer
taxes, if any, relating to the sale or disposition of such Holder’s Transfer
Restricted Securities pursuant to a Shelf Registration Statement.

 

4.    Indemnification.     (a) The Company agrees to indemnify and hold harmless
each Holder and each person, if any, who controls such Holder within the meaning
of the Securities Act or the Exchange Act (each Holder, and such controlling
persons are referred to collectively as the “Indemnified Parties”) from and
against any losses,

 

5



--------------------------------------------------------------------------------

claims, damages or liabilities, joint or several, or any actions in respect
thereof (including, but not limited to, any losses, claims, damages, liabilities
or actions relating to purchases and sales of the Securities) to which each
Indemnified Party may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Shelf Registration Statement or Prospectus
including any document incorporated by reference therein, or in any amendment or
supplement thereto or in any preliminary prospectus relating to the Shelf
Registration, or arise out of, or are based upon, the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and shall reimburse, as
incurred, the Indemnified Parties for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action in respect thereof; provided, however, that
(i) the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Shelf Registration Statement or Prospectus or in any amendment or supplement
thereto or in any preliminary prospectus relating to the Shelf Registration in
reliance upon and in conformity with written information pertaining to such
Holder and furnished to the Company by or on behalf of such Holder specifically
for inclusion therein and (ii) with respect to any untrue statement or omission
or alleged untrue statement or omission made in any preliminary prospectus
relating to the Shelf Registration Statement, the indemnity agreement contained
in this subsection (a) shall not inure to the benefit of any Holder from whom
the person asserting any such losses, claims, damages or liabilities purchased
the Securities concerned, to the extent that a prospectus relating to such
Securities was required to be delivered by such Holder under the Securities Act
in connection with such purchase and any such loss, claim, damage or liability
of such Holder results from the fact that there was not sent or given to such
person, at or prior to the written confirmation of the sale of such Securities
to such person, a copy of the final Prospectus if the Company had previously
furnished copies thereof to such Holder; provided further, however, that this
indemnity agreement will be in addition to any liability which the Company may
otherwise have to such Indemnified Party. The Company shall also indemnify
underwriters, their officers and directors and each person who controls such
underwriters within the meaning of the Securities Act or the Exchange Act to the
same extent as provided above with respect to the indemnification of the Holders
of the Securities if requested by such Holders.

 

(b) Each Holder, severally and not jointly, will indemnify and hold harmless the
Company, its officers and directors and each person, if any, who controls the
Company within the meaning of the Securities Act or the Exchange Act from and
against any losses, claims, damages or liabilities or any actions in respect
thereof, to which the Company or any such controlling person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages, liabilities or actions arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Shelf Registration Statement or Prospectus or in any amendment or supplement
thereto or in any preliminary prospectus relating to the Shelf Registration, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact necessary to make the statements therein not misleading, but in
each case only to the extent that the untrue statement or omission or alleged
untrue statement or omission was made in reliance upon and in conformity with
written information pertaining to such Holder and furnished to the Company by or
on behalf of such Holder specifically for inclusion therein; and, subject to the
limitation set forth immediately preceding this clause, shall reimburse, as
incurred, the Company for any legal or other expenses reasonably incurred by the
Company or any such controlling person in connection with investigating or
defending any loss, claim, damage, liability or action in respect thereof. This
indemnity agreement will be in addition to any liability which such Holder may
otherwise have to the Company or any of its controlling persons.

 

(c) Promptly after receipt by an indemnified party under this Section 4 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 4, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense

 

6



--------------------------------------------------------------------------------

thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof the
indemnifying party will not be liable to such indemnified party under this
Section 4 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action, and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.
No indemnified party shall effect any settlement of any pending or threatened
action without the prior written consent of the indemnifying party, which such
consent shall not be unreasonably withheld or delayed.

 

(d) If the indemnification provided for in this Section 4 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or (b)
above in such proportion as is appropriate to reflect the relative benefits
received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the sale of the Securities, pursuant to the
Shelf Registration, or (ii) if the allocation provided by the foregoing clause
(i) is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) above but also
the relative fault of the indemnifying party or parties on the one hand and the
indemnified party on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities (or actions in
respect thereof) as well as any other relevant equitable considerations. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or such Holder or such other indemnified
party, as the case may be, on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid by an indemnified party as a result of
the losses, claims, damages or liabilities referred to in the first sentence of
this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any action or claim which is the subject of this subsection (d).
Notwithstanding any other provision of this Section 4(d), the Holders shall not
be required to contribute any amount in excess of the amount by which the net
proceeds received by such Holders from the sale of the Securities pursuant to
the Shelf Registration Statement exceeds the amount of damages which such
Holders have otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this paragraph (d), each person,
if any, who controls such indemnified party within the meaning of the Securities
Act or the Exchange Act shall have the same rights to contribution as such
indemnified party and each person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.

 

(e) The agreements contained in this Section 4 shall survive the sale of the
Securities pursuant to the Shelf Registration Statement and shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

 

5. Additional Interest Under Certain Circumstances. (a) Additional interest (the
“Additional Interest”) with respect to the Initial Securities shall be assessed
as follows if any of the following events occur (each such event in clauses (i)
through (iv) below being herein called a “Registration Default”):

 

(i) the Shelf Registration Statement has not been filed with the Commission by
the 90th day after the first date of original issuance of the Initial
Securities;

 

(ii) the Shelf Registration Statement has not been declared effective by the
Commission by the 180th day after the first date of original issue of the
Initial Securities; or

 

7



--------------------------------------------------------------------------------

(iii) the Company fails with respect to a Holder that supplies the Notice and
Questionnaire described in Paragraph 2(m) to amend or supplement the
Registration Statement in the manner set forth in 2(m); provided that such
assessment shall be paid only to such Holder and directly to such Holder; or

 

(iv) the Shelf Registration Statement is declared effective, and such Shelf
Registration Statement ceases to be effective or fails to be usable in
connection with resales of the Initial Securities and the Transfer Restricted
Securities issuable upon the conversion of the Initial Securities in accordance
with and during the periods specified in this Agreement (including without
limitation pursuant to Section 2(h) above) and (A) the Company does not cure the
Shelf Registration Statement within five business days by a post-effective
amendment or a report filed pursuant to the Exchange Act or (B) if applicable,
the Company does not terminate the suspension period described above by the 90th
or 120th day, as the case may be.

 

Each of the foregoing will constitute a Registration Default whatever the reason
for any such event and whether it is voluntary or involuntary or is beyond the
control of the Company or pursuant to operation of law or as a result of any
action or inaction by the Commission .

 

Additional Interest shall accrue on the Initial Securities over and above the
interest set forth in the title of the Initial Securities from and including the
date on which any such Registration Default shall occur to but excluding the
date on which all such Registration Defaults have been cured, at a rate of 0.50%
per annum (the “Additional Interest Rate”) (or an equivalent amount of any
Common Stock issued upon conversion of the Initial Securities). The Company
shall have no other liabilities for monetary damages with respect to its
registration obligations. With respect to each Holder, the Company’s obligations
to pay additional interest remain in effect only so long as the Initial
Securities and the Common Stock issuable upon the conversion of the Initial
Securities held by the Holder are Transfer Restricted Securities within the
meaning of this Agreement.

 

(b) A Registration Default referred to in Section 5(a)(iv) hereof shall be
deemed not to have occurred and be continuing in relation to the Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (x) the filing of a post-effective
amendment to the Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related Prospectus or (y) other material events, with respect
to the Company that would need to be described in such Shelf Registration
Statement or the related Prospectus and (ii) in the case of clause (y), the
Company is proceeding promptly and in good faith to amend or supplement the
Shelf Registration Statement and related Prospectus to describe such events as
required by paragraph 2(h) hereof; provided, however, that in any case if such
Registration Default occurs for a continuous period in excess of 30 days,
Additional Interest shall be payable in accordance with the above paragraph from
the day such Registration Default occurs until such Registration Default is
cured.

 

(c) Any amounts of Additional Interest due pursuant to Section 5(a) will be
payable in cash on the regular interest payment dates with respect to the
Initial Securities. The amount of Additional Interest will be determined by
multiplying the applicable Additional Interest Rate by the principal amount of
the Initial Securities, further multiplied by a fraction, the numerator of which
is the number of days such Additional Interest Rate was applicable during such
period (determined on the basis of a 360-day year comprised of twelve 30-day
months), and the denominator of which is 360.

 

(d) “Transfer Restricted Securities” means each Security until (i) the date on
which such Security has been effectively registered under the Securities Act and
disposed of in accordance with the Shelf Registration Statement or (ii) the date
on which such Security may be sold to the public pursuant to Rule 144 under the
Securities Act or is saleable pursuant to Rule 144(k) under the Securities Act.
Notwithstanding anything herein to the contrary, the registration rights granted
hereunder shall terminate as to each Holder and with respect to such Securities
upon the date that such Securities are no longer Transfer Restricted Securities.

 

6.    Rules 144 and 144A.    The Company shall use its reasonable best efforts
to file the reports required to be filed by it under the Securities Act and the
Exchange Act in a timely manner and, if at any time the Company is not required
to file such reports, it will, upon the request of any Holder, make publicly
available other information so long as necessary to permit sales of their
securities pursuant to Rules 144 and 144A. The Company covenants that it will
take such further action as any Holder may reasonably request, all to the extent
required from time to time to

 

8



--------------------------------------------------------------------------------

enable such Holder to sell Transfer Restricted Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rules 144 and 144A (including the requirements of Rule 144A(d)(4)). The Company
will provide a copy of this Agreement to prospective purchasers of Securities
identified to the Company by the Initial Purchaser upon request. Upon the
request of any Holder, the Company shall deliver to such Holder a written
statement as to whether it has complied with such requirements. Notwithstanding
the foregoing, nothing in this Section 6 shall be deemed to require the Company
to register any of its securities pursuant to the Exchange Act.

 

7.    Underwritten Registrations. If any of the Transfer Restricted Securities
covered by the Shelf Registration are to be sold in an underwritten offering,
the investment banker or investment bankers and manager or managers that will
administer the offering (“Managing Underwriters”) will be selected by the
holders of a majority in aggregate principal amount of such Transfer Restricted
Securities to be included in such offering (provided that holders of Common
Stock issued upon conversion of the Initial Securities shall not be deemed
holders of Common Stock, but shall be deemed to be holders of the aggregate
principal amount of Initial Securities from which such Common Stock was
converted) and such selection shall be subject to the Company’s consent, which
shall not be unreasonably withheld or delayed.

 

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

 

8.    Miscellaneous.

 

(a) Remedies. The Company acknowledges and agrees that any failure by the
Company to comply with its obligations hereunder may result in material
irreparable injury to the Initial Purchaser or the Holders for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of any such failure, the Initial
Purchaser or any Holder may obtain such relief as may be required to
specifically enforce the Company’s obligations hereunder.

(b) No Inconsistent Agreements. The Company will not on or after the date of
this Agreement enter into any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof. Subject to the foregoing, the Company
shall not be limited or in any way prevented from entering into any agreement
granting any holder or prospective holder of any securities of the Company
registration rights with respect to such securities.

 

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, except by the Company and the written
consent of the holders of a majority in principal amount of the Securities
affected by such amendment, modification, supplement, waiver or consents
(provided that holders of Common Stock issued upon conversion of Initial
Securities shall not be deemed holders of Common Stock, but shall be deemed to
be holders of the aggregate principal amount of Initial Securities from which
such Common Stock was converted).

 

(d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:

 

9



--------------------------------------------------------------------------------

 

(1)

   if to a Holder of the Securities, at the most current address given by such
Holder to the Company.

(2)

   if to the Initial Purchaser;      Syndicate Registration      Lehman Brothers
Inc.      155 Linfield Drive      Menlo Park, CA 94025      Attention: Arlene
Salmonson with a copy to:           Cravath, Swaine & Moore LLP      Worldwide
Plaza      825 Eighth Avenue      New York, NY 10019-7475      Attn: Stephen L.
Burns

(3)

   if to the Company, at its address as follows:      ChipPAC, Inc.      47400
Kato Road      Freemont, CA 94538      Attn: Robert Krakauer

with a copy to:

          Kirkland & Ellis      777 South Figueroa Street      Los Angeles, CA
90017-5800      Attn: Eva Davis, Esq.      Charles Pak, Esq.      (for all
notices other than Selling Security Holder Notices and Questionnaires)     
Richard Tilley, Esq.      (for all Selling Security Holder Notices and
Questionnaires)

 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.

 

(e) Third Party Beneficiaries. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Company, on the one hand, and the
Initial Purchaser, on the other hand, and shall have the right to enforce such
agreements directly to the extent they may deem such enforcement necessary or
advisable to protect their rights or the rights of Holders hereunder.

 

(f) Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns.

 

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

10



--------------------------------------------------------------------------------

(i) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

 

(j) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

 

(k) Securities Held by the Company. Whenever the consent or approval of Holders
of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 

11



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchaser and the Company in accordance with its terms.

 

Very truly yours,

 

ChipPAC, Inc.

 

by

 

/s/    Robert Krakauer

--------------------------------------------------------------------------------

    Name:  Robert Krakauer     Title:  Chief Financial Officer

 

12



--------------------------------------------------------------------------------

The foregoing Registration

Rights Agreement is hereby confirmed

and accepted as of the date first

above written.

 

By:    Lehman Brothers Inc.

 

by:

  /s/    Kyle Ryland          

--------------------------------------------------------------------------------

   

Name: Kyle Ryland

Title: Managing Director

 

As Initial Purchaser

 

13



--------------------------------------------------------------------------------

Annex A

 

CHIPPAC, INC.

 

Form of Selling Securityholder Notice and Questionnaire

 

The undersigned beneficial holder of 2.50% Convertible Subordinated Notes due
June 1, 2008 of ChipPAC, Inc. (the “Company”) or shares of the Class A common
stock of the Company, par value $0.01 per share (such common stock, together
with the notes, the “registrable securities”), understands that the Company and
certain of its subsidiaries have filed or intend to file with the SEC a
registration statement on an appropriate form for the registration of the resale
under Rule 415 of the Securities Act, of the registrable securities in
accordance with the terms of the Registration Rights Agreement, among the
Company and the initial purchaser party thereto. A copy of the Registration
Rights Agreement is available from the Company upon request at the address set
forth below.

 

In order to sell or otherwise dispose of any registrable securities pursuant to
the shelf registration statement, a beneficial owner of registrable securities
generally will be required to be named as a selling securityholder in the
related prospectus, deliver a prospectus to purchasers of registrable securities
and be bound by those provisions of the Registration Rights Agreement applicable
to such beneficial owner (including certain indemnification provisions, as
described below). The Company has agreed to pay additional interest pursuant to
the Registration Rights Agreement under certain circumstances as set forth
therein.

 

Certain legal consequences arise from being named as a selling securityholder in
the shelf registration statement and the related prospectus. Accordingly,
holders and beneficial owners of registrable securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling securityholder in the shelf registration statement
and the related prospectus.

 

REGISTRABLE SECURITES WILL NOT BE INCLUDED IN THE SHELP REGISTRATION STATEMENT
UNLESS A BENEFICIAL OWNER OF SUCH SECURITIES DELIVERS TO THE COMPANY A PROPERLY
COMPLETED AND SIGNED SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE BY NO LATER
THAN JUNE 16, 2003 AND PROMPTLY NOTIFIES THE COMPANY OF ANY CHANGES TO THE
INFORMATION CONTAINED HEREIN.

 

Notice

 

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of registrable securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under Item 3) pursuant to the shelf
registration statement. The undersigned, by signing and returning this Notice
and Questionnaire, understands that it will be bound by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement. The
undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete.



--------------------------------------------------------------------------------

QUESTIONNAIRE

 

1.   (a)    Full Legal Name of Selling Securityholder:

 

                                                                               
                                        
                                        
                                        
                                                   

 

  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities listed in (3) below are held:

 

                                                                               
                                        
                                        
                                        
                                                   

 

  (c)   Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in (3) below are held:

 

                                                                               
                                        
                                        
                                        
                                                   

 

2.   Address for Notices to Selling Securityholder:

 

                                                                               
                                        
                                        
                                        
                                                   

 

                                                                               
                                        
                                        
                                        
                                                   

 

Telephone:                                     
                                        
                                        
                                        
                                                                      

 

Fax:                                      
                                        
                                        
                                        
                                        
                                         

 

Contact Person:                                   
                                        
                                        
                                        
                                                               

 

3.   Beneficial Ownership of Registrable Securities:

 

  (a)   Type and Principal Amount of Registrable Securities beneficially owned:

 

                                                                               
                                        
                                        
                                        
                                                   

 

                                                                               
                                        
                                        
                                        
                                                   

 

  (b)   CUSIP No(s). of Registrable Securities beneficially owned:

 

                                                                               
                                        
                                        
                                        
                                                   

 

                                                                               
                                        
                                        
                                        
                                                   

 

4.   Beneficial Ownership of the Company’s securities owned by the Selling
Securityholder:

 

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any “Other Securities,” defined as securities
of the Company other than the Registrable Securities listed above in Item (3).

 

  (a)   Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

                                                                               
                                        
                                        
                                        
                                                   

 

                                                                               
                                        
                                        
                                        
                                                   

 

A-2



--------------------------------------------------------------------------------

(b) CUSIP No(s). of such Other Securities beneficially owned:

                                                                               
                                        
                                        
                                        
                                                   

                                                                               
                                        
                                        
                                        
                                                   

 

5.   Relationship with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equityholders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

                                                                               
                                        
                                        
                                        
                                                   

                                                                               
                                        
                                        
                                        
                                                   

                                                                               
                                        
                                        
                                        
                                                   

                                                                               
                                        
                                        
                                        
                                                   

 

6.   Plan of Distribution:

 

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item (3)
pursuant to the Shelf Registration Statement only as follows (if at all): Such
Registrable Securities may be sold from time to time directly by the undersigned
or alternatively, through underwriters, broker-dealers or agents. If the
Registrable Securities are sold through underwriters or broker-dealers, the
Selling Securityholder will be responsible for underwriting discounts or
commissions or agent’s commissions. Such Registrable Securities may be sold in
one or more transactions at fixed prices, at prevailing market prices at the
time of sale, at varying prices determined at the time of sale, or at negotiated
prices. Such sales may be effected in transactions (which may involve block
transactions) (i) on any national securities exchange or quotation service on
which the Registrable Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options. In connection with sales of the Registrable Securities
or otherwise, the undersigned may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of the Registrable
Securities and deliver Registrable Securities to close out such short positions,
or loan or pledge Registrable Securities to broker-dealers that in turn may sell
such securities.

 

State any exceptions here:

 

                                                                               
                                        
                                        
                                        
                                                   

                                                                               
                                        
                                        
                                        
                                                   

                                                                               
                                        
                                        
                                        
                                                   

                                                                               
                                        
                                        
                                        
                                                   

 

7.   NASD Affiliates:

 

                                                                               
                                        
                                        
                                        
                                                   

                                                                               
                                        
                                        
                                        
                                                   

 

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable

 

A-3



--------------------------------------------------------------------------------

Securities pursuant to the Shelf Registration Statement. The undersigned agrees
that neither it nor any person acting on its behalf will engage in any
transaction in violation of such provisions.

 

The Selling Securityholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons as
set forth therein.

 

Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.

 

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Shelf Registration
Statement remains effective. All notices hereunder and pursuant to the
Registration Rights Agreement shall be made in writing at the address set forth
below.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to items (1) through (7) above and the inclusion
of such information in the Shelf Registration Statement and the related
Prospectus. The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the Shelf
Registration Statement and the related prospectus.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:                                       

     

Beneficial Owner

            By:                  

--------------------------------------------------------------------------------

               

Name:

Title:

 

A-4



--------------------------------------------------------------------------------

PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE

AND QUESTIONNAIRE TO:

 

ChipPAC, Inc.

47400 Kato Road

Fremont, California 94538

Attention: Patricia H. McCall, Esq.

 

with a copy to:

 

Kirkland & Ellis

777 South Figueroa

Los Angeles, California 90017

Attention: Richard Tilley, Esq.

 

A-18